DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on December 1, 2020. 
Claims 1, 8-9, 11, 16, and 18 have been amended.
Claims 6 and 20 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on December 1, 2020 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to HUBER in combination with LOUIS, POTHAPRAGADA, SCHOENTHAL, and KALOS teaches the newly added limitations as shown in the rejections below.
The Examiner also notes that the claim limitations “identifying permanently available additional capacity” and “permanently adding the selected storage drive as an additional storage drive to the first RAID volume” are not supported in the specification, and therefore, constitutes new matter. Although Applicant points to [0043], [0047], [0050], [0055-0057], and FIG. 3-4 of Applicant’s specification for support, the aforementioned sections do not recite “identifying permanently available additional capacity” and “permanently adding the selected storage drive as an additional storage 

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “the drive adding operations” in line 20, which is grammatically incorrect and also inconsistent with previously recited limitation “performing drive-adding operations.” For purposes of examination, the Examiner construes the limitation to mean “the drive-adding operations.”
The claim also recites the limitation “can can accommodate” in lines 39-40, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “can 
Regarding claim 9, the claim is objected to because the claim recites the limitation “the particular percentage” in line 3, whereas independent claim 1 recites “a percentage.” To be consistent, for purposes of examination, the Examiner construes the limitation to mean “[[the]] a particular percentage.”
Regarding claim 16, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 16, the claim limitations “identifying permanently available additional capacity” and “permanently adding the selected storage drive as an additional storage drive to the first RAID volume” are not supported in the specification, and therefore, constitutes new matter. Although Applicant points to [0043], [0047], [0050], [0055-0057], and FIG. 3-4 of Applicant’s specification for support, the aforementioned sections do not recite “identifying permanently available additional capacity” and “permanently adding the selected storage drive as an additional storage drive to the first RAID volume.” If Applicant disagrees that the claim limitations of claims 
Regarding claim 2-5, 7-10, 12-15, and 17-19, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LOUIS (Pub. No.: US 2011/0107028 A1), hereafter LOUIS, in view of POTHAPRAGADA (Patent No.: US 7,539,711 B1), hereafter POTHAPRAGADA, SCHOENTHAL (Patent No.: US 7,424,637 B1), hereafter SCHOENTHAL, KALOS (Pub. No.: US 2009/0063768 A1), hereafter KALOS, and HUBER (Patent No.: US 6,584,551 B1), hereafter HUBER.
Regarding claim 1, LOUIS teaches:
A data storage method, comprising: utilizing a first redundant array of independent drives (RAID) volume to store data (LOUIS [0010-0011] teach two groups of physical storage devices are provided for RAID 1, and 
wherein the first RAID volume comprises a first set of storage drives having a particular set of storage drive attributes (LOUIS [0010-0011] teach for RAID 5, at least three groups of physical storage devices are needed, where [0015] teaches the physical storage devices can be magnetic disk devices, optical disk drives, semiconductor storage devices, etc. (i.e. storage drive attributes); [0023] teaches data storage volume 112 can be a RAID 5 storage volume, which includes portions distributed across physical storage devices 202, 204, and 206 (i.e. first set of storage drives)),
responsive to detecting a utilization message indicating a capacity utilization of the first RAID volume exceeding a threshold utilization, determining a minimum additional capacity (LOUIS [0019] teaches the storage volumes are configured with a minimum free space parameter specifying the amount of free space below which expansion of the data storage volume is triggered, where if the amount of free space of a data storage volume falls below the value specified by the minimum free space parameter (i.e. detecting a utilization message indicating a capacity utilization of the first RAID volume exceeding a threshold utilization), then expansion of the storage capacity of the data storage volume will be performed by allocating portions of the extended storage volume, where 
determining whether unallocated capacity of the first set of storage drives is greater than or equal to the minimum additional capacity
responsive to determining that the unallocated capacity of the first set of storage drives is greater than or equal to the minimum additional capacity, re-configuring the first set of storage drives to increase an allocated capacity of the first RAID volume in accordance with the minimum additional capacity (see LOUIS [0019], [0021-0025], and FIG. 2-3 above, where portions of the extended volume 116 (unallocated capacity) are added to volume 112 for expansion, i.e. if no unallocated capacity remains in the physical storage devices, the portions would not be added to volume 112 for expansion; see also POTHAPRAGADA C9:L28-45, where a request is received to allocate more space to an existing volume, and the expand function requests storage space from one of the local storage devices and updates the local storage manager, and if the requested space is not available on the local storage devices (i.e. determining that the unallocated capacity of the first set of storage drives is greater than or equal to or not), the expand function then checks whether the additional space is available on other SAN devices);
responsive to determining that the first RAID volume can can accommodate an additional storage drive, […] re-configuring the first RAID volume as an expanded RAID volume, wherein re-configuring the first RAID volume includes permanently adding the selected storage drive as an additional storage drive to the first RAID volume (LOUIS [0026] teaches new physical storage device 208 is partitioned in a similar fashion as the other physical storage devices 202, 204, and 206, where the new 
LOUIS does not appear to explicitly teach wherein the particular set of storage drive attributes include span dimension attributes including a span length attribute and a span depth attribute and wherein the first RAID volume has first span dimensions including a first span length and a first span depth; wherein determining the minimum additional capacity comprises identifying permanently available additional capacity having a capacity greater than or equal to a percentage of a current capacity of the first RAID volume; responsive to determining that the first set of storage drives lacks unallocated capacity greater than or equal to the minimum additional capacity, performing drive-adding operations, wherein the drive adding operations include: identifying, from a group of available storage drives, any one or more compatible storage drives, wherein each of the any one or more compatible storage drives comprises an available storage drive having the particular set of storage drive attributes and further having a storage capacity that is greater than or equal to a storage capacity of a smallest capacity drive of the first set of storage drives; responsive to identifying one or more compatible storage drives, generating a sorted a list of the one or more compatible storage drives, wherein the sorted list indicates a storage capacity ordering of the one or more compatible storage drives; determining, in accordance with a span length limit and a span depth limit, whether the first RAID volume can accommodate an additional storage drive; responsive to determining that the first RAID volume can can accommodate an additional storage drive, selecting based on the sorted list, a compatible storage drive having the smallest capacity; wherein at least one span dimension of the expanded RAID volume is greater than a corresponding span dimension of the first RAID volume. 
However, POTHAPRAGADA teaches responsive to determining that the first set of storage drives lacks unallocated capacity greater than or equal to the minimum additional capacity, performing drive-adding operations (POTHAPRAGADA C9:L28-45 teaches receiving a request to allocate more space to an existing volume, and the expand function requests storage space from one of the local storage devices and updates the local storage manager, and if the requested space is not available on the local storage devices, the expand function then checks whether the additional space is available on other SAN devices, and if so, appropriate space is allocated from the SAN devices).
LOUIS in view of POTHAPRAGADA also teaches wherein the drive adding operations include: identifying, from a group of available storage drives, any one or more compatible storage drives, wherein each of the any one or more compatible storage drives comprises an available storage drive having the particular set of storage drive attributes (POTHAPRAGADA C2:L8-15 teach receiving a request for storage space, the request specifying one or more criteria associated with the requested storage space, and selecting data storage devices whose attributes best match the criteria; see also C2:L59-66 and C11:L37-49).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS and POTHAPRAGADA before them, to include POTHAPRAGADA’s expand function checking for additional space based on criteria in LOUIS’s dynamic storage volume expansion. One would have been motivated to make such a combination in order to provide seamless expansion of storage capacity and increase storage performance as taught by POTHAPRAGADA (C1:L61-C2:L3).
LOUIS in view of POTHAPRAGADA does not appear to explicitly teach wherein the particular set of storage drive attributes include span dimension attributes including a span length attribute and a span depth attribute and wherein the first RAID volume has first span dimensions including a first span length and a first span depth; wherein determining the minimum additional capacity comprises identifying permanently available additional capacity having a capacity greater than or equal to a percentage of a current capacity of the first RAID volume; an available storage drive having the particular set of storage drive attributes and further having a storage capacity that is greater than or equal to a storage capacity of a smallest capacity drive of the first set of storage drives; responsive to identifying one or more compatible storage drives, generating a sorted a list of the one or more compatible storage drives, wherein the sorted list indicates a storage capacity ordering of the one or more compatible storage drives; determining, in accordance with a span length limit and a span depth limit, whether the first RAID volume can accommodate an additional storage drive; responsive to determining that the first RAID volume can can accommodate an additional storage drive, selecting based on the sorted list, a compatible storage drive having the smallest capacity; wherein at least one span dimension of the expanded RAID volume is greater than a corresponding span dimension of the first RAID volume. 
However, SCHOENTHAL teaches wherein the particular set of storage drive attributes include span dimension attributes including a span length attribute and a span depth attribute and wherein the first RAID volume has first span dimensions including a first span length and a first span depth (SCHOENTHAL C12:L48-C13:L12 teach when a RAID group size (i.e. first span depth) is specified to be 5, new disks are added (each disk is seen as having a span depth attribute of 1) to the existing RAID group until the RAID group size is satisfied; see also C3:L23-33; C3:L47-51 teach RAID 1 requiring identifying and matching disks of the same size (i.e. span length 
LOUIS in view of POTHAPRAGADA and SCHOENTHAL also teaches an available storage drive having the particular set of storage drive attributes and further having a storage capacity that is greater than or equal to a storage capacity of a smallest capacity drive of the first set of storage drives (see SCHOENTHAL C3:L23-33, C3:L47-51, C12:L48-C13:L12, and C15:L14-16 and 29-33 above for adding a disk of the same size to the existing RAID group until the RAID group size is satisfied, and POTHAPRAGADA C9:L54-C10:L2 teach the parameters collected for the storage devices include the size of disk, where a disk having a certain size determines the parameters, where LOUIS [0024] teaches physical storage devices 202, 204, and 206 are of different sizes);
responsive to identifying one or more compatible storage drives, determining, in accordance with a span length limit and a span depth limit, whether the first RAID volume can accommodate an additional storage drive
wherein at least one span dimension of the expanded RAID volume is greater than a corresponding span dimension of the first RAID volume (see SCHOENTHAL C3:L23-33, C3:L47-51, C12:L48-C13:L12, and C15:L14-16 and 29-33 above for RAID group size and size of disks (i.e. span dimension), where POTHAPRAGADA C2:L8-15, C2:L59-66, C9:L28-45, and C11:L37-49 teach expanding the volume by adding additional storage devices (i.e. increasing the span dimension); LOUIS [0026-0027] and FIG. 4-5 also teach extending the RAID volume by adding a new physical storage device).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, and SCHOENTHAL before them, to include SCHOENTHAL’s disk selection for RAID volume expansion to LOUIS and POTHAPRAGADA’s dynamic storage volume expansion. One would have been motivated to make such a combination to be able to determine an optimum set of available disks that match the criteria of the target volume’s RAID topologies as taught by SCHOENTHAL (C4:L32-37).
LOUIS in view of POTHAPRAGADA and SCHOENTHAL does not appear to explicitly teach wherein determining the minimum additional capacity comprises identifying permanently available additional capacity having a capacity greater than or equal to a percentage of a current capacity of the first RAID volume; responsive to identifying one or more compatible generating a sorted a list of the one or more compatible storage drives, wherein the sorted list indicates a storage capacity ordering of the one or more compatible storage drives; selecting based on the sorted list, a compatible storage drive having the smallest capacity. 
However, KALOS teaches responsive to identifying one or more compatible storage drives, generating a sorted a list of the one or more compatible storage drives, wherein the sorted list indicates a storage capacity ordering of the one or more compatible storage drives (KALOS [0050] teaches a spare allocation algorithm, where within the set of supported disk types, there are J unique disk capacities, and sorting the disk type groups by capacity first);
selecting based on the sorted list, a compatible storage drive having the smallest capacity (see KALOS [0050] above, where the set of supported disk types are sorted by capacity first, then allocated in the order sorted).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, and KALOS before them, to include KALOS’ sorting supported disk types by capacity and RPM prior to allocating the disk in LOUIS, POTHAPRAGADA, and SCHOENTHAL’s dynamic storage volume expansion. One would have been motivated to make such a combination in order to efficiently allocate disks by preventing allocating an excessive number of spares when there are multiple types of disks as taught by KALOS ([0021]).
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, and KALOS does not appear to explicitly teach wherein determining the minimum additional capacity comprises identifying permanently available additional capacity having a capacity greater than or equal to a percentage of a current capacity of the first RAID volume.
However, HUBER teaches the limitation (HUBER C5:L16-22 teach defining the amount of incremental increase of the volume 306 as a percentage of the initial volume 302 (e.g. 20%); see also FIG. 3).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER before them, to modify LOUIS, POTHAPRAGADA, SCHOENTHAL, and KALOS’s dynamic storage volume expansion to increase the volume incrementally as taught by HUBER. Using the known technique of defining the amount of incremental increase of the volume to provide the predictable result of increasing the size of the volume in LOUIS, POTHAPRAGADA, SCHOENTHAL, and KALOS would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that LOUIS, POTHAPRAGADA, SCHOENTHAL, and KALOS was ready for improvement to incorporate the incremental increase of the volume defined by the user as taught by HUBER.
	Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. SCHOENTHAL also teaches a processor (FIG. 1 #122); a memory medium, accessible to the processor, including processor executable instructions (FIG. 1 #124); a storage subsystem including a storage controller and storage media (FIG. 1 #120 & #160); and a dynamic capacity expansion (DCE) module configured to perform storage configuration operations (FIG. 1 #122, #128, and #200).
Regarding claim 16, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. SCHOENTHAL also teaches a non-transitory computer readable medium comprising processor executable dynamic capacity expansion (DCE) instructions (C5:L32-34).
Regarding claim 5, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. SCHOENTHAL also teaches: 
wherein the particular set of storage drive attributes includes a block size attribute and wherein determining whether the group of available storage drives includes one or more compatible storage drives includes: determining whether the group of available storage drives includes one or more storage drives having the block size attribute of the first set of storage drives
The same motivation that was utilized for combining LOUIS, POTHAPRAGADA, and SCHOENTHAL as set forth in claim 1 is equally applicable to claim 5. 
Regarding claim 7, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. SCHOENTHAL also teaches: 
wherein the additional storage drive comprises a compatible storage drive having a smallest capacity equal to or greater than a capacity of a smallest storage drive in the first set of storage drives (SCHOENTHAL C3:L47-51 teach identifying and matching disks of the same size when adding disks to a mirrored volume; see also C15:L14-16 and 29-33). 
The same motivation that was utilized for combining LOUIS, POTHAPRAGADA, and SCHOENTHAL as set forth in claim 1 is equally applicable to claim 7. 
Regarding claim 8, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. SCHOENTHAL also teaches: 
repeating the expansion operations if a capacity of additional RAID volume does not equal or exceed the minimum additional capacity
The same motivation that was utilized for combining LOUIS, POTHAPRAGADA, and SCHOENTHAL as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 9, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches:
wherein the particular percentage associated with the RAID volume is 10%, whereby the minimum additional capacity is 10% of the existing capacity of the RAID volume (see HUBER C5:L16-22 as taught above in reference to claim 1 for defining the amount of incremental increase of the volume 306 as a percentage of the initial volume 302 (e.g. 20%); see also FIG. 3). 
The same motivation that was utilized for combining LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 12, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 11 as outlined above. SCHOENTHAL also teaches: 
a file system (SCHOENTHAL C6:L13-17 teach each volume is generally associated with its own file system, where the disks within a file system are organized as groups operated as a RAID).
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches determine a system utilization associated with a particular system (LOUIS [0019] teaches the minimum free space parameter specifying the minimum amount of free space the storage volume is required to maintain before triggering expansion of the capacity of the storage volume, and [0029] teaches the storage controller monitoring the usage of the storage volumes, and when the amount of free space available in a volume drops below the minimum free space parameter, storage capacity expansion is performed. Therefore, in the combination, LOUIS’s system utilization would be that of SCHOENTHAL’s file system).
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches performing an operation responsive to the file system utilization exceeding a utilization limit (see LOUIS [0019] and [0029] and SCHOENTHAL C12:L48-56 above), obtaining vital product data from a port driver associated with the file system (SCHOENTHAL C6:L52-C7:L17 teach network drivers, which control the network ports that receive IP addresses; see also FIG. 2).
Therefore, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches determine a file system utilization associated with a particular file system; and responsive to the file system utilization exceeding a utilization limit, obtaining vital product data from a port driver associated with the file system.
SCHOENTHAL also teaches invoking a file system application programming interface
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of effective filing of the invention, to have combined LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER and obtained a storage system with an API performing dynamic storage volume expansion. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods (e.g. performing resource management through service interface such as API) with no change in their respective functions (e.g. performing dynamic storage volume expansion), and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing of the invention (e.g. a storage system with an API performing dynamic storage volume expansion).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over LOUIS (Pub. No.: US 2011/0107028 A1) in view of POTHAPRAGADA (Patent No.: US 7,539,711 B1), SCHOENTHAL (Patent No.: US 7,424,637 B1), KALOS (Pub. No.: US 2009/0063768 A1), and HUBER (Patent No.: US 6,584,551 B1) as applied to claim 1 above, and further in view of EGUCHI (Pub. No.: US 2011/0225379 A1), hereafter EGUCHI.
Regarding claim 2, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches:
determining whether the group of available storage drives includes one or more compatible storage drives (see POTHAPRAGADA C2:L8-15 as taught above in reference to claim 1).
The same motivation that was utilized for combining LOUIS and POTHAPRAGADA as set forth in claim 1 is equally applicable to claim 2. 
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER does not appear to explicitly teach wherein the particular set of storage drive attributes includes a media type attribute; determining whether the group of available storage drives includes one or more storage drives having the media type attribute of the first set of storage drives. 
However, EGUCHI teaches the limitation ([0080] teaches the physical devices being divided into various tiers where Tier0 includes SSDs and Tier1 and Tier2 includes HDDs (SAS/SATA)). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and EGUCHI before them, to include EGUCHI’s tier groupings of drives to LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER’s dynamic storage volume expansion and resizing. One would 
Regarding claim 3, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches:
wherein determining whether the group of available storage drives includes one or more compatible storage drives (see POTHAPRAGADA C2:L8-15 as taught above in reference to claim 1).
The same motivation that was utilized for combining LOUIS and POTHAPRAGADA as set forth in claim 1 is equally applicable to claim 3.
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER does not appear to explicitly teach wherein the particular set of storage drive attributes includes a storage protocol attribute; determining whether the group of available storage drives includes one or more storage drives having the storage protocol attribute of the first set of storage drives. 
However, EGUCHI teaches the limitation ([0080] teaches the physical devices being divided into various tiers where Tier1 includes SAS, and Tier2 includes SATA).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LOUIS (Pub. No.: US 2011/0107028 A1) in view of POTHAPRAGADA (Patent No.: US 7,539,711 B1), SCHOENTHAL (Patent No.: US 7,424,637 B1), KALOS (Pub. No.: US 2009/0063768 A1), and HUBER (Patent No.: US 6,584,551 B1) as applied to claim 1 above, and further in view of OTAKA (Pub. No.: US 2016/0342358 A1), hereafter OTAKA.
Regarding claim 4, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches:
determining whether the group of available storage drives includes one or more compatible storage drives (see POTHAPRAGADA C2:L8-15 as taught above in reference to claim 1).
The same motivation that was utilized for combining LOUIS and POTHAPRAGADA as set forth in claim 1 is equally applicable to claim 4. 
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER does not appear to explicitly teach wherein the particular set of storage drive attributes includes a self-encryption attribute; determining whether the group of available storage drives includes one or more storage drives having the self-encryption attribute of the first set of storage drives. 
However, OTAKA teaches the limitation ([0089] teaches creating a RAID group based on priority of the disk type including SED). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and OTAKA before them, to include OTAKA’s RAID group based on drive type priorities to LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER’s dynamic storage volume expansion and resizing. One would have been motivated to make such a combination to be able to select certain types of drives based on the security level of the drives.

Claims 10, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over LOUIS (Pub. No.: US 2011/0107028 A1) in view of POTHAPRAGADA (Patent No.: US 7,539,711 B1), SCHOENTHAL (Patent No.: US 7,424,637 B1), KALOS (Pub. No.: US 2009/0063768 A1), and HUBER (Patent No.: US 6,584,551 B1) as applied to claims 1 and 11 above, and further in view of BURKEY (Pub. No.: 2005/0027938 A1), hereafter BURKEY.
Regarding claim 10, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 1 as outlined above. LOUIS in view 
wherein said adding includes expanding a file system to enable an operating system or an application program to utilize additional capacity provided by the one or more compatible storage drives. 
However, BURKEY teaches the limitation ([0037] teaches the OS scanning the Virtual Disk and detecting the new size and using the full amount of space after the virtual disk size is changed).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and BURKEY before them, to include BURKEY’s OS scanning the Virtual Disk to LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER’s dynamic storage volume expansion. One would have been motivated to make such a combination in order to be able to make use of the full amount of space after the virtual disk size is changed as taught by BURKEY ([0037]).
Regarding claim 14
wherein the DCE module resides on a remote access controller, and wherein the remote access controller is configured to execute the DCE module and reconfigure the RAID volume. 
However, BURKEY teaches the limitation ([0040] teaches the management module managing the pool of storage disks in the storage platform system, and [0041] teaches the management module being connected remotely to the remote storage platform system via the storage platform system; see also FIG. 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and BURKEY before them, to include BURKEY’s remotely connected management module to LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER’s dynamic storage volume expansion system. One would have been motivated to make such a combination in order to provide networked storage to multiple access devices/servers as taught by BURKEY ([0026]), where having a common pool of storage that can be shared by multiple servers over a network improves overall storage utilization (i.e. lower cost of storage) and improved protection (i.e. easier backup/disaster recovery) as is well known in the art.
Regarding claim 15, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 18, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and BURKEY teaches the elements of claim 17 as outlined above. LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and BURKEY also teaches: 
repeating the expansion operations until a termination criterion is met, wherein the termination criterion is selected from a group of criteria comprising: one or more of the first span dimensions reaches a corresponding span dimension limit (SCHOENTHAL C12:L48-56 teach adding new disks to the volume until the RAID group size is satisfied; C3:L47-51 also teach RAID 1 requiring identifying and matching disks of the same size when adding disks to a mirrored volume; see also C15:L14-16 and L29-33);
no compatible storage drives remain (SCHOENTHAL C17:L16-29 teach when in atomic mode and the disks to be added are determined to be failed, the add request is aborted);
the minimum additional capacity is achieved
The same motivation that was utilized for combining LOUIS, POTHAPRAGADA, and SCHOENTHAL as set forth in claim 16 is equally applicable to claim 18.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LOUIS (Pub. No.: US 2011/0107028 A1) in view of POTHAPRAGADA (Patent No.: US 7,539,711 B1), SCHOENTHAL (Patent No.: US 7,424,637 B1), KALOS (Pub. No.: US 2009/0063768 A1), and HUBER (Patent No.: US 6,584,551 B1) as applied to claims 11 and 16 above, and further in view of EGUCHI (Pub. No.: US 2011/0225379 A1) and OTAKA (Pub. No.: US 2016/0342358 A1).
Regarding claim 13, LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER teaches the elements of claim 11 as outlined above. LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches:
determining whether the group of available storage drives includes one or more compatible storage drives (see POTHAPRAGADA C2:L8-15 as taught above in reference to claim 1).
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER also teaches filtering the group of available storage drives in accordance with storage drive attributes selected from
comprising: a block size attribute (SCHOENTHAL C3:L34-42 teach adding disks that have the same block size constraint as the RAID group to expand the capacity of the volume), 
and a capacity attribute (SCHOENTHAL C3:L47-51 teach adding disks of the same size as the other disks in the RAID group).
The same motivation that was utilized for combining LOUIS, POTHAPRAGADA, and SCHOENTHAL as set forth in claim 11 is equally applicable to claim 13.
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER does not appear to explicitly teach a media type attribute, a storage protocol attribute, a self-encryption attribute. 
However, EGUCHI teaches a media type attribute, a storage protocol attribute ([0080] teaches the physical devices being divided into various tiers where Tier0 includes SSDs and Tier1 and Tier2 includes HDDs (SAS/SATA)).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and EGUCHI before them, to include EGUCHI’s tier groupings of drives to LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, and HUBER’s dynamic storage volume expansion and resizing. One would have been motivated to make such a combination to be able to select 
LOUIS in view of POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and EGUCHI does not appear to explicitly teach a self-encryption attribute. 
However, OTAKA teaches the limitation ([0089] teaches creating a RAID group based on priority of the disk type including SED). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, EGUCHI, and OTAKA before them, to include OTAKA’s RAID group based on drive type priorities to LOUIS, POTHAPRAGADA, SCHOENTHAL, KALOS, HUBER, and EGUCHI’s dynamic storage volume expansion and resizing. One would have been motivated to make such a combination to be able to select certain types of drives based on the security level of the drives.
Regarding claim 19, the claim recites similar limitation as corresponding claim 13 and is rejected for similar reasons as claim 13 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHAH (Pub. No.: US 2013/0086316 A1) – “USING UNUSED PORTION OF THE STORAGE SPACE OF PHYSICAL STORAGE DEVICES CONFIGURED AS A RAID” relates to having physical storage device that has a storage size no greater than the smallest physical storage device in the RAID determined first and allocated to the RAID, then secondly, physical storage device that has a storage size greater than the smallest storage size.
TIWARI (Pub. No.: US 2014/0101480 A1) – “COMMON HOT SPARE FOR MULTIPLE RAID GROUPS” relates to allocating physical disk having equivalent size to the smallest sized physical disk in the RAID group.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Thursday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138